 

 Ohr Pharmaceutical Inc. 10-Q [ohr-10q_063013.htm]

Exhibit 10.36

EMPLOYMENT AGREEMENT

This Employment Agreement is made and entered into as of August 9, 2013 (the
“Effective Date”), by and between Ohr Pharmaceutical Inc., a Delaware
Corporation with a place of business at 489 5th avenue, 28th floor, New York, NY
10017 (the “Company”) and Sam Backenroth of Spring Valley, NY (the “Employee”).

WHEREAS, the Company and the Employee entered into an Employment Agreement
effective as of March 9, 2012 (the “2012 Employment Agreement”);

WHEREAS, the Company increased Employee’s salary to $125,000 per year effective
January 1, 2013; and

WHEREAS, the Company and the Employee wish to ratify the terms, covenants, and
conditions for the Employee’s continued employment with the Company through this
agreement (“Employment Agreement”).

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

1.Duties. From and after the Effective Date, and based upon the terms and
conditions set forth herein, the Company agrees to employ the Employee and the
Employee agrees to be employed by the Company, as the Company’s Vice President
of Business Development and Chief Financial Officer. During the Term of this
Employment Agreement (as defined in Section 2 below), the Employee agrees to
devote substantially all of his working time to the position he holds with the
Company and to faithfully, industriously, and to the best of his ability,
experience and talent, perform the duties that are assigned to him. The Employee
shall observe and abide by the reasonable corporate policies and decisions of
the Company in all business matters disclosed to employee.

2.Term of this Employment Agreement. Subject to Sections 4 and 5 hereof, the
Term of this Employment Agreement shall be for a one year period of time
commencing on January 31, 2013.

3.Compensation. During the Term of this Employment Agreement, the Company shall
pay, and the Employee agrees to accept as full consideration for the services to
be rendered by the Employee hereunder, compensation consisting of the following:

A.Salary. Beginning on the first day of the Term of this Employment Agreement,
and applied retroactively to January 1, 2013, the Company shall pay the Employee
a salary of One Hundred Twenty Five Thousand Dollars ($125,000) per year,
payable in semi-monthly or monthly installments as requested by the Employee.
Further, the Company agrees to review the Employee’s base salary on an annual
basis.

1

 

B.Bonus. The Compensation, Nominating and Governance Committee (the “Committee)
of the Board of Directors will, on an annual basis, review the performance of
the Company and of the Employee and will pay such bonus, as it deems
appropriate, in its discretion, to the Employee based upon such review. Such
review and bonus shall be consistent with any bonus plan adopted by the
Committee, which covers the executive officers and employees of the Company
generally.

C.Benefits. During the Term of this Employment Agreement, the Employee will
receive such employee benefits as are generally available to all employees of
the Company. Additionally, the Company will provide the Employee with health
insurance coverage substantially the same as what is currently being provided to
him.

D.Stock Options. The Committee of the Board of Directors may, from time-to-time,
grant stock options, restricted stock purchase opportunities and such other
forms of stock-based incentive compensation as it deems appropriate, in its
discretion, to the Employee. The terms of the relevant award agreements shall
govern the rights of the Employee and the Company thereunder in the event of any
conflict between such agreement and this Employment Agreement.

E.Expenses. The Company shall reimburse the Employee for all reasonable
out-of-pocket expenses incurred by him in the performance of his duties
hereunder, including expenses for travel, entertainment and similar items,
promptly after the presentation by the Employee, from time-to-time, of an
itemized account of such expenses.

4.Termination.

A.For Cause. The Company may terminate the employment of the Employee prior to
the end of the Term of this Employment Agreement “for cause.” Termination “for
cause” shall be defined as a termination by the Company of the employment of the
Employee occasioned by the failure by the Employee to cure a willful breach of a
material duty imposed on the Employee under this Employment Agreement within 15
days after written notice thereof by the Company or the continuation by the
Employee after written notice by the Company of a willful and continued neglect
of a duty imposed on the Employee under this Employment Agreement. In the event
of termination by the Company “for cause,” all salary, benefits and other
payments shall cease at the time of termination, and the Company shall have no
further obligations to the Employee.

B.Resignation. If the Employee resigns for any reason, all salary, benefits and
other payments (except as otherwise provided in paragraph G of this Section 4
below) shall cease at the time such resignation becomes effective. At the time
of any such resignation, the Company shall pay the Employee the value

2

 

of any accrued but unused vacation time, and the amount of all accrued but
previously unpaid base salary through the date of such termination. The Company
shall promptly reimburse the Employee for the amount of any expenses incurred
prior to such termination by the Employee as required under paragraph F of
Section 3 above.



C.Disability, Death. The Company may terminate the employment of the Employee
prior to the end of the Term of this Employment Agreement if the Employee has
been unable to perform his duties hereunder or a similar job for a continuous
period of six (6) months due to a physical or mental condition that, in the
opinion of a licensed physician, will be of indefinite duration or is without a
reasonable probability of recovery for a period of at least six (6) months. The
Employee agrees to submit to an examination by a licensed physician of his
choice in order to obtain such opinion, at the request of the Company, made
after the Employee has been absent from his place of employment for at least six
(6) months. The Company shall pay for any requested examination. However, this
provision does not abrogate either the Company’s or the Employee’s rights and
obligations pursuant to the Family and Medical Leave Act of 1993, and a
termination of employment under this paragraph C shall not be deemed to be a
termination for cause.



If during the Term of this Employment Agreement, the Employee dies or his
employment is terminated because of his disability, all salary, benefits and
other payments shall cease at the time of death or disability, provided,
however, that the Company shall provide such health, dental and similar
insurance or benefits as were provided to Employee immediately before his
termination by reason of death or disability, to Employee or his family for the
longer of twelve (12) months after such termination or the full un-expired Term
of this Employment Agreement on the same terms and conditions (including cost)
as were applicable before such termination. In addition, for the first six (6)
months of disability, the Company shall pay to the Employee the difference, if
any, between any cash benefits received by the Employee from a Company-sponsored
disability insurance policy and the Employee’s salary hereunder in accordance
with paragraph A of Section 3 above. At the time of any such termination, the
Company shall pay the Employee, the value of any accrued but unused vacation
time, and the amount of all accrued but previously unpaid base salary through
the date of such termination. The Company shall promptly reimburse the Employee
for the amount of any expenses incurred prior to such termination by the
Employee as required under paragraph F of Section 3 above.

Notwithstanding the foregoing, if the Company reasonably determines that any of
the benefits described in this paragraph C may not be exempt from federal income
tax, then for a period of six (6) months after the date of the Employee’s
termination, the Employee shall pay to the Company an amount equal to the stated
taxable cost of such coverages. After the expiration of the

3

 

six-month period, the Employee shall receive from the Company a reimbursement of
the amounts paid by the Employee.

D.Termination without Cause. A termination without cause is a termination of the
employment of the Employee by the Company that is not “for cause” and not
occasioned by the resignation, death or disability of the Employee. If the
Company terminates the employment of the Employee without cause, (whether before
the end of the Term of this Employment Agreement or, if the Employee is employed
by the Company under paragraph E of this Section 4 below, after the Term of this
Employment Agreement has ended) the Company shall, at the time of such
termination, pay to the Employee the severance payment provided in paragraph F
of this Section 4 below together with the value of any accrued but unused
vacation time and the amount of all accrued but previously unpaid base salary
through the date of such termination and shall provide him with all of his
benefits under paragraph C of Section 3 above for the longer of six (6) months
or the full un-expired Term of this Employment Agreement. The Company shall
promptly reimburse the Employee for the amount of any expenses incurred prior to
such termination by the Employee as required under paragraph F of Section 3
above.



If the Company terminates the employment of the Employee because it has ceased
to do business or substantially completed the liquidation of its assets or
because it has relocated to another city and the Employee has decided not to
relocate also, such termination of employment shall be deemed to be without
cause.

E.End of the Term of this Employment Agreement. Except as otherwise provided in
paragraphs F and G of this Section 4 below, the Company may terminate the
employment of the Employee at the end of the Term of this Employment Agreement
without any liability on the part of the Company to the Employee but, if the
Employee continues to be an employee of the Company after the Term of this
Employment Agreement ends, his employment shall be governed by the terms and
conditions of this Agreement, but he shall be an employee at will and his
employment may be terminated at any time by either the Company or the Employee
without notice and for any reason not prohibited by law or no reason at all. If
the Company terminates the employment of the Employee at the end of the Term of
this Employment Agreement, the Company shall, at the time of such termination,
pay to the Employee the severance payment provided in paragraph F of this
Section 4 below together with the value of any accrued but unused vacation time
and the amount of all accrued but previously unpaid base salary through the date
of such termination. The Company shall promptly reimburse the Employee for the
amount of any reasonable expenses incurred prior to such termination by the
Employee as required under paragraph F of Section 3 above.

F.Severance. If the employment of the Employee is terminated by the Company, at
the end of the Term of this Employment Agreement or, without

4

 

cause (whether before the end of the Term of this Employment Agreement or, if
the Employee is employed by the Company under paragraph E of this Section 4
above, after the Term of this Employment Agreement has ended), the Employee
shall be paid, as a severance payment at the time of such termination, the
amount equal to 50% of the base salary in effect at the time of termination
together with the value of any accrued but unused vacation time without
duplication.   

G.Change of Control Severance. In addition to the rights of the Employee under
the Company’s employee benefit plans (paragraphs C of Section 3 above) but in
lieu of any severance payment under paragraph F of this Section 4 above, if
there is a Change in Control of the Company (as defined below) and the
employment of the Employee is concurrently or within 12 months of the Change of
Control terminated (a) by the Company without cause, (b) by the expiration of
the Term of this Employment Agreement, or (c) by the resignation of the Employee
because he has reasonably determined in good faith that his titles, authorities,
responsibilities, salary, bonus opportunities or benefits have been materially
diminished, that a material adverse change in his working conditions has
occurred, that his services are no longer required in light of the Company’s
business plan, or the Company has breached this Employment Agreement, the
Company shall pay the Employee, as a severance payment, at the time of such
termination, the amount of Two Hundred Fifty Thousand Dollars ($250,000)
together with the value of any accrued but unused vacation time, and the amount
of all accrued but previously unpaid base salary through the date of termination
and shall provide him with all of this benefits under paragraph C of Section 3
above for the longer of twelve (12) months or the full un-expired Term of this
Employment Agreement. The Company shall promptly reimburse the Employee for the
amount of any expenses incurred prior to such termination by the Employee as
required under paragraph F of Section 3 above. Notwithstanding the foregoing,
before the Employee may resign pursuant to Section 4(G)(c) above, the Employee
shall deliver to the Company a written notice of the Employee’s intent to
terminate his employment pursuant to Section 4(G)(c), and the Company shall have
been given a reasonable opportunity to cure any such act, omission or condition
within Thirty (30) days after the Company’s receipt of such notice.

For the purpose of this Employment Agreement, a Change in Control of the Company
has occurred when: (a) any person (defined for the purposes of this paragraph G
to mean any person within the meaning of Section 13 (d) of the Securities
Exchange Act of 1934 (the “Exchange Act”)), other than Ohr, an employee benefit
plan created by its Board of Directors for the benefit of its employees, or a
participant in a transaction approved by its Board of Directors for the
principal purpose of raising additional capital, either directly or indirectly,
acquires beneficial ownership (determined under Rule 13d-3 of the Regulations
promulgated by the Securities and Exchange Commission under Section 13(d) of the
Exchange Act) of securities issued by Ohr having

5

 

forty five percent (45%) or more of the voting power of all the voting
securities issued by Ohr in the election of Directors at the next meeting of the
holders of voting securities to be held for such purpose; (b) a majority of the
Directors elected at any meeting of the holders of voting securities of Ohr are
persons who were not nominated for such election by the Board of Directors or a
duly constituted committee of the Board of Directors having authority in such
matters; (c) the stockholders of Ohr approve a merger or consolidation of Ohr
with another person other than a merger or consolidation in which the holders of
Ohr’s voting securities issued and outstanding immediately before such merger or
consolidation continue to hold voting securities in the surviving or resulting
corporation (in the same relative proportions to each other as existed before
such event) comprising fifty one percent (51%) or more of the voting power for
all purposes of the surviving or resulting corporation; or (d) the stockholders
of Ohr approve a transfer of substantially all of the assets of Ohr to another
person other than a transfer to a transferee, fifty one percent (51%) or more of
the voting power of which is owned or controlled by Ohr or by the holders of
Ohr’s voting securities issued and outstanding immediately before such transfer
in the same relative proportions to each other as existed before such event. The
parties hereto agree that for the purpose of determining the time when a Change
of Control has occurred that if any transaction results from a definite proposal
that was made before the end of the Term of this Employment Agreement but which
continued until after the end of the Term of this Employment Agreement and such
transaction is consummated after the end of the Term of this Employment
Agreement, such transaction shall be deemed to have occurred when the definite
proposal was made for the purposes of the first sentence of this paragraph G of
this Section 4.

4.Benefit and Stock Plans. In the event that a benefit plan or Stock Plan which
covers the Employee has specific provisions concerning termination of
employment, or the death or disability of an employee ( e.g., life insurance or
disability insurance), then such benefit plan or Stock Plan shall control the
disposition of the benefits or stock options.

5.Proprietary Information Agreement. Employee has executed a Proprietary
Information Agreement as a condition of employment with the Company. The
Proprietary Information Agreement shall not be limited by this Employment
Agreement in any manner, and the Employee shall act in accordance with the
provisions of the Proprietary Information Agreement at all times during the Term
of this Employment Agreement.



6.Reserved.



7.Arbitration. Any dispute or controversy arising under or in connection with
this Employment Agreement shall be settled exclusively by arbitration in New
York, NY, in accordance with the non-union employment arbitration rules of the
American Arbitration Association (“AAA”) then in effect. If specific non-union
employment

6

 

dispute rules are not in effect, then AAA commercial arbitration rules shall
govern the dispute. If the amount claimed exceeds $100,000, the arbitration
shall be before a panel of three arbitrators. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company shall indemnify
the Employee against and hold him harmless from any attorney’s fees, court costs
and other expenses incurred by the Employee in connection with the preparation,
commencement, prosecution, defense, or enforcement of any arbitration, award,
confirmation or judgment in order to assert or defend any right or obtain any
payment under paragraph C of Section 4 above or under this sentence; without
regard to the success of the Employee or his attorney in any such arbitration or
proceeding.



8.Governing Law. The Employment Agreement shall be governed by and construed in
accordance with the laws of the State of New York.





9.Validity. The invalidity or unenforceability of any provision or provisions of
this Employment Agreement shall not affect the validity or enforceability of any
other provision of the Employment Agreement, which shall remain in full force
and effect.





10.Entire Agreement. This Employment Agreement constitutes the entire
understanding between the parties with respect to the subject matter hereof,
superseding all negotiations, prior discussions, and preliminary agreements.
This Employment Agreement may not be amended except in writing executed by the
parties hereto.





11.Effect on Successors of Interest. This Employment Agreement shall inure to
the benefit of and be binding upon heirs, administrators, executors, successors
and assigns of each of the parties hereto. Notwithstanding the above, the
Employee recognizes and agrees that his obligation under this Employment
Agreement may not be assigned without the consent of the Company.

 

[Signature Page Follows]

 

7

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Agreement as of the date first written above.

    OHR PHARMACEUTICAL INC. EMPLOYEE         By: /s/ Orin Hirschman
                                             /s/ Sam Backenroth
                                                 Orin Hirschman Sam Backenroth
Director  

